Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Election of Group II, drawn to claims 1-4 is acknowledged. Applicant has elected with traverse and has argued that search and examination of the entire application could be made without serious burden. The arguments are not found to be persuasive because Group I (claim 5) is drawn to a method of manufacturing a light guide that involves steps such as resin extrusion, pressing, which are very specific method steps that are distinct and different from a light guide product having varying refractive index as claimed in Group II, drawn to claims 1-4. Therefore the claims in Group II are being examined.

Drawing
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show the limitation of “a refractive index Nx in a direction perpendicular to the light entrance surface is higher than a refractive index Ny in a direction parallel to the light exit surface and parallel to the light entrance surface” as recited in claim 1 and as described on page 3 of the specification. None of the drawings provide any details of the refractive index variation or the orientations as claimed. 
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, the limitations of “a refractive index Nx in a direction perpendicular to the light entrance surface is higher than a refractive index Ny in a direction parallel to the light exit surface and parallel to the light entrance surface” is considered as indefinite because the light entrance surface is the flat vertical surface 12a as shown below, the direction perpendicular to the light entrance surface is shown by the blue arrows.


[AltContent: arrow]
    PNG
    media_image1.png
    204
    110
    media_image1.png
    Greyscale



Vertically flat light entrance surface. Therefore the direction perpendicular to this flat-vertical-surface is:

    PNG
    media_image2.png
    117
    177
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    589
    694
    media_image3.png
    Greyscale

Next considering the direction parallel to the light exit surface and parallel to the light entrance surface is shown by the longer arrows in the above Drawing (on this page).
However for the limitation of “a direction parallel to the light exit surface and parallel to the light entrance surface” it is not clear, how is it possible for a direction to be parallel to the light exit surface and also to be parallel to the light entrance surface, when the light exit surface is perpendicular to the light entrance surface. How can this direction be parallel to both the light entrance and light exit surface?  Appropriate 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by
 Dhar (US 20160377798)
Regarding claim 1, Dhar teaches a light guide plate (Fig.12 (b), Fig.12 (b1),Fig. 12(b2),Fig.12(b4),Fig.12(b5)-Fig.12(g)), comprising: a light entrance surface (surface on which light 1203b1 impinges in Fig.12(b1)) through which light enters; a light exit surface (1207b1, or 1205b2) that intersects with the light entrance surface and from which the light is emitted; and a facing surface (since opposite of light entrance surface) that faces the light entrance surface, wherein the light having entered through the light entrance surface is guided to the facing surface side, and is emitted from the light exit surface, and a refractive index Nx (1209b1 in Fig.12(b1)) in a direction perpendicular to the light entrance surface is higher than a refractive index Ny (12011b1 in Fig.12(b1))  

Regarding claim 2, Dhar teaches a surface light source device (1201b1 in Fig.12(b1)) , comprising: the light guide plate (1209b1 and 12011b1); and a light source portion that is provided at a position facing the light entrance surface of the light guide plate and emits the light to the light entrance surface.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dhar (US 20160377798) in view of Goto (US 6341872)
Regarding claim 3, Dhar teaches the invention set forth in claim 2 above but is silent regarding  the surface light source device; and a display portion that is disposed on a side of the light exit surface of the light guide plate provided in the surface light source device.
Goto teaches a display portion on a side of the light exit surface of the light guide plate. 

Regarding claim 4, Dhar in view of Goto teaches a display device, wherein the display portion is a reflection type display portion (Fig.6 and lines 13-27 of col.1 in Goto, the same reason to combine art as in claim 3 applies).
Other art
US 20120120489 [0057], US 20110242298, [0039] in US 20100046219
US 20160377798;   US 10802195 and varying refractive index, US 7379130 and variations in refractive indices, US  6940570, US  5442482 and   WO 2008125926
US 20110216270 and US 20030179563 teaches reflection type display
US 20130242610, US 20160306090, US 4582655 and US 10737450 teach gradient type of optical waveguides

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875